The information in this preliminary pricing supplement is not complete and may be changed. This preliminary pricing supplement is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Registration Statement No. 333-173924 Filed Pursuant to Rule 424(b)(2) Subject to Completion, dated September 10, 2012 Pricing Supplement to the Prospectus dated June 22, 2011 and the Prospectus Supplement dated June 22, 2011 US$l Senior Medium-Term Notes, SeriesB Contingent Coupon Barrier Notes due September 29, 2017 Linked to the Silver Spot Price · The notes are designed for investors who seek fixed contingent payments equal to the Contingent Coupon (as defined below) if the Silver Spot Price is equal to or greater than the Coupon Barrier (as defined below) on each semi-annual Observation Date.At maturity, investors will lose 1% of their principal amount for each 1% that the Silver Spot Price decreases, if that decrease as of the final Observation Date exceeds 30% of its price on the pricing date. · An investor in the notes may lose the entire principal amount of the notes at maturity. · The notes will pay a Contingent Coupon on each semi-annual Coupon Payment Date equal to [3.20% - 3.50%] of the principal amount ([$32 – $35] per $1,000 in principal amount) if the Silver Spot Price on the applicable Observation Date is equal to or greater than the Coupon Barrier (which is equal to 50% of the Initial Price). Accordingly, the maximum return on the notes will be [6.40% - 7.00%] per annum, or [$320 – $350] per $1,000 in principal amount during the term of the notes.However, if the Silver Spot Price is less than the Coupon Barrier on an Observation Date, the notes will not pay the Contingent Coupon for that Observation Date. · On the final Observation Date, if the Final Price is less than 70% of the Initial Price, investors will lose 1% of their principal amount for each 1% that the Final Price decreases from the Initial Price. · Except for the applicable Contingent Coupon, if payable, the payment on the notes at maturity will not exceed the principal amount. · The Contingent Coupon payments and the payment at maturity, if any, are subject to the credit risk of Bank of Montreal. · The offering is expected to price on September 25, 2012, and the notes are expected to settle on or about September 28, 2012. · The notes are scheduled to mature on September 29, 2017. · The notes will be issued in minimum denominations of $1,000 and integral multiples of $1,000. · The CUSIP number of the notes is 06366RHK4. · Our subsidiary, BMO Capital Markets Corp. (“BMOCM”), is the agent for this offering.See “Supplemental Plan of Distribution—Conflicts of Interests” below. Investing in the notes involves risks, including those described in the “Risk Factors” section beginning on page PS-6 of this pricing supplement, and “Risk Factors” beginning on pageS-3 of the prospectus supplement and on page7 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these notes or passed upon the accuracy of this pricing supplement, the prospectus supplement or the prospectus.Any representation to the contrary is a criminal offense. The notes will be our unsecured obligations and will not be savings accounts or deposits that are insured by the United States Federal Deposit Insurance Corporation, the Bank Insurance Fund, the Canada Deposit Insurance Corporation or any other governmental agency or instrumentality or other entity. Price to Public(1) Agent’s Commission(1) Proceeds to Bank of Montreal Per Note US$1,000 US$● US$● Total US$● US$● US$● (1) In addition to the agent’s commission, the price to the public specified above is expected to include the profit that we would recognize earned by hedging our exposure under the notes. The actual agent’s commission will be set forth in the final pricing supplement. BMO CAPITAL MARKETS Key Terms of the Notes: Underlying Asset: The London Silver Market Fixing Ltd. Fixing Price (the “Silver Spot Price”) (Bloomberg symbol: “SLVRLN” ).The Silver Spot Price will be the afternoon fixing price per troy ounce of silver for delivery in London through a member of the LBMA authorized to effect such delivery, stated in U.S. cents as made public by The London Silver Market Fixing Ltd. and displayed on Bloomberg page “SLVRLN .” See the section below entitled “The Silver Spot Price” for additional information about the Underlying Asset. Contingent Coupon: The notes will pay a Contingent Coupon on each semi-annual Coupon Payment Date equal to [3.20% - 3.50%] of the principal amount ([$32 - $35] per $1,000 in principal amount) if the Silver Spot Price is equal to or greater than the Coupon Barrier on the applicable Observation Date.However, the Contingent Coupon payments on the notes are not guaranteed. If the Silver Spot Price is less than the Coupon Barrier on any Observation Date, we will not pay you the Contingent Coupon on the corresponding Coupon Payment Date. Payment at Maturity: We will pay you at maturity a cash payment per $1,000 in principal amount of the notes (the “Payment at Maturity”) based on the Final Price, determined on the final Observation Date, and calculated as follows: · If the Final Price is greater than or equal to the Trigger Price on the final Observation Date, the Payment at Maturity will be $1,000 plus the Contingent Coupon otherwise due as described above. · If the Final Price is less than the Trigger Price on the final Observation Date, the Payment at Maturity will be less than the principal amount, resulting in a loss that is proportionate to the decrease in the Silver Spot Price from the pricing date to the final Observation Date, calculated as follows: $1,000 + ($1,000 x Percentage Change) Percentage Change: The Percentage Change will be calculated as follows (and expressed as a percentage): Final Price – Initial Price Initial Price Initial Price: The Silver Spot Price on the pricing date. Final Price: The Silver Spot Price on the final Observation Date. Coupon Barrier: 50% of the Initial Price, to be determined on the pricing date. Trigger Price: 70% of the Initial Price, to be determined on the pricing date. Pricing Date: On or about September 25, 2012 Settlement Date: On or about September 28, 2012, as determined on the pricing date. Maturity Date: On or about September 29, 2017, as determined on the pricing date. PS-1 Expected Observation Observation Date:
